Title: From Abigail Smith Adams to Harriet Welsh, 23 January 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					inclose 6 dollersDear Harriet
					23 Janry 1816
				
				I know you will be glad to see my handwriting, and more so, when I tell you that I have rode out to day as far as the meeting house, and feel the better for it; Sunday night slept very little, and that much disturbed. last night was much easier and slept natural sleep—am very weak— this morg’ Mail brought a Letter from mrs Buckana for you, and Letters from N york from abroad, one from mr A to his Father in Sep’br, none for to me, from him, one from George dated 31 october, but nothing new, as the vessel must have had a long passage—Tomorrow I hope to finish my began Letter to Caroline—kind remembrance to mrs Bailey and your Mother / from / yours as ever
				
					A Adams
				
				
					24 not quite so well this mn’g did not rest well. hope to get a little by and by. it is better to me than food
				
			